Citation Nr: 1220350	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  10-48 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 determination by the above Department of Veterans Affairs (VA) Regional Office (RO), which determined that the appellant did not have qualifying service to be eligible for the one-time payment from the Filipino Veterans Equity Compensation Fund.

With respect to representation, the record shows that in April 2011, the appellant submitted a VA Form 21-22a, appointing E.P. of the Veterans Federation of the Philippines as his representative.  Thereafter, in October 2011, the appellant submitted a VA Form 21-22a, appointing G. P. as his attorney representative.  In November 2011, the appellant submitted a VA 21-22, again indicating that G. P. was his representative.  In a January 2012 letter, the RO informed the appellant that it could not consider G. P as his attorney representative until the Office of General Counsel had accredited him.  In a February 2012 letter, the appellant, in response to the RO's January 2012 letter regarding G.P., indicated that he would not present another person as a claimant representative.  In April 2012, in response to the appellant's April 2012 letter, the RO asked the appellant to complete a VA Form 21-22a when he had chosen a representative and to submit such form as soon as possible, preferably within 30 days of the date of the letter.  As the appellant did not submit this completed form to show evidence of authorized representation, the Board concludes that the appellant is unrepresented in the instant appeal.


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service for the purpose of obtaining one-time payment from the Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009); 38 C.F.R. § 3.203 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).  

To the extent that there is a duty to attempt to verify the claimed service, the RO complied with that duty.  In addition, the December 2011 letter informed the appellant what the evidence must show to establish entitlement for the claimed benefit.

The Board may proceed with the issue on appeal at this time without reviewing the other provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2011).  The United States Court of Appeals for Veterans Claims has held that, in a case where the law is dispositive of the claim, the claim should be denied for lack of legal merit under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The court has also held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

The Board concludes that no further notification or development of evidence is required.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis, 6 Vet. App. at 430 (1994).


II. Legal Criteria

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2011).  "Active military, naval, and air service" includes active duty.  "Active duty" is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b) (2011).  "Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1. 

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United States Code.  38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40. 

For the purpose of establishing entitlement to pension, compensation, dependency and indemnity compensation or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  With respect to documents submitted to establish a creditable period of wartime service for pension entitlement, a document may be accepted without verification if the document shows the following: (1) service of four months or more; (2) discharge for disability incurred in the line of duty; or (3) ninety days creditable service based on records from the service department such as hospitalization for 90 days for a line of duty disability.  38 C.F.R. § 3.203(b). 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203(c).  With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla.  38 C.F.R. § 3.40(c), (d).  Service department certifications will be accepted to establish unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946.  38 C.F.R. § 3.40(d).  Moreover, it has been held that a service department determination as to an individual's service shall be binding on the VA. Duro v. Derwinski, 2 Vet. App. 530 (1992).

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3,825 (Aug. 1, 1941).  Current law, however, provides that the service of certain Filipino veterans does not entitle them to receive full benefits administered by the Secretary of the U.S. Department of Veterans Affairs.  38 U.S.C.A. § 107 (West 2002).  

On February 17, 2009, the President signed the American Recovery and Reinvestment Act, intended for "job preservation and creation, infrastructure and investment, energy efficiency and science, assistance to the unemployed, and State and local fiscal stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  The legislation included a provision for the creation of the FVECF, providing one time payments to "eligible persons" in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  

An "eligible person" is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).  

The Act further directs the Secretary to "administer the provisions of this section in a manner consistent with applicable provisions of title 38, United States Code, and other provisions of law, and shall apply the definitions in section 101 of such title in the administration of such provisions, except to the extent otherwise provided in this section."  Id.  

The Secretary is authorized by statute to prescribe "regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits" under the laws administered by VA.  38 U.S.C. § 501(a)(1).  Pursuant to that authority, the Secretary has prescribed regulatory provisions governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.  

The regulation provides that for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a) (2011).

III. Factual Background 

In June 2009, the appellant submitted a Statement in Support of Claim in which he indicated that he was a recognized guerrilla and served in the Sandico UNT M.D. Unit from April 15, 1942 to May 30, 1945.  He gave his parents' birth names, his date of birth, his place of birth, and his spouse's name. 

In support of his claim the appellant submitted the following evidence:

A Roster of Troops with the "E" Company 2nd Battalion, 55th Infantry Regiment dated on April 15, 1945, which listed the appellant as a troop.

A sworn affidavit dated in January 1992, in which he indicated that he was a member of the Sandico Unit, MD, a guerilla outfit that operated in the Bicol Region and that part of it was activated and recognized.  He was a part of the Co. E" 2nd Bn., 55th Inf. Regt., 52nd Division under Sandico MD and that he was a PVT, under the command of Capt. Angeles Panen of Malipo Guinobatan Albay.  He was inducted on April 15, 1942 and discharged on May 30, 1945.  His military activities included guarding their camp, Mauraro, Guinobatan, Albay.  He was also assigned by Sgt. Angeles Beltran to do some intelligence work.  He patrolled the road from Guinobatan to Jovellar, Albay and participated in the mopping out operation against the Japanese stragglers during the liberation of Albay.  His name was included in the roster of troops submitted for recognition purposes.

An April 1992 affidavit in which S. P. indicated that he was formerly a bonafide guerilla member of the Sandico Forces and that he personally knew the appellant and that during the liberation period in Albay, Philippines, the appellant's name has been included in the official list Extract, Roster of Troops in the unit being submitted to the proper US Army authorities at Camp Regan Barracks-Legaspi City, Philippines sometime on or before June 30, 1948, but was among those recognized but a true and bonafide guerilla member of World War II.

A December 1992 affidavit by M. O. B., in which he indicated that he was a member of the Sandico Guerilla Unit and that the appellant was inducted into the Sandico Guerilla outfit in April 1942 and was honorably discharged on May 30, 1945.

A June 2007 letter from the National Personnel Records Center (NPRC) to the appellant in response to his inquiry claiming military service.  In such letter, the NPRC indicated that the appellant's name was not shown in the official records and archives on file, which lists the members of the Philippine Commonwealth Army, including recognized guerillas, in the service of the United Sates Armed Forces during World War II and that, as a result, his request could not be favorably considered.

April 2010 and May 2010 letters from the Philippine Veterans Affairs Office showing that the appellant would be paid a pension as a result of being a living World War II Veteran who was above the age of 80.

A September 2010 letter showing that the appellant was the Sergeant at Arms for the Veterans Federation of the Philippines.

Copies of checks from the Philippine Veterans Affairs Office.

A Republic of the Philippines, Department of National Defense, Office of the Military Service Board, Veteran Application Form for Confirmation of Military Service of WWII Veteran.  Also submitted was a Republic of the Philippines, Department of National Defense, Philippine Veterans Affairs Office Application for Old Age Pension dated in August 2001, in which the appellant indicated that he was a World War II Guerilla.  He also submitted identification cards from the Veterans Federation of the Philippines and the Republic of the Philippines, Office of Senior Citizens Affairs.

In December 2009 and December 2011, the RO contacted the service department and requested verification of the appellant's reported military service.  In its requests, the RO included the information provided by the appellant. The RO also noted that the appellant was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained in the Manila RO.  In February 2010 and January 2012, the National Personnel Records Center (NPRC) responded that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.  


IV. Legal Analysis

In this case, the service department, on two separation occasions, certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  VA is bound by that certification.  Statements by the appellant attempting to indicate that he meets the criteria for FVECF benefits are not probative of the matter, as service department records must certify qualifying service.  

The Board has carefully considered the documentation submitted by the appellant, but notes that it fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  The documents, particularly the April 2010 and May 2010 letters from the Philippine Veterans Affairs Office, the December 1992 affidavit from M. O. B., indicating that he served as a guerilla with the appellant, and the April 1992 affidavit from  S. P., indicating that he served as a guerilla with the appellant and that the appellant's name was submitted to the U.S. Army in 1948 as among those recognized as a true and bonafide guerilla member of World War II, were not issued by a United States service department, nor do they contain the necessary information to establish entitlement to the benefit sought.  As such, those documents may not be accepted as verification of U.S. service for the purpose of determining eligibility for benefits administered by the Secretary of VA, including the one-time payment from the FVECF.  As noted above, the Board is bound by the United States service department's certification.  See, e.g,. Capellan, 539 F.3d at 1376 (noting that "if the United States service department refuses to verify the applicant's claimed service, the applicant's only recourse lies within the relevant service department, not the VA").  

Because the service department has certified that the appellant did not have the requisite service to qualify him for payment from the FVECF, the appeal must be denied.  Where, as here, the law is dispositive, the claim must be denied due to an absence of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Legal entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


